Case 1:15-mC-01404-CKK Document 328 Filed 01/24/19 Page 1 of 30

[N TI-I`E UNITED STATES DISTRI CT COURT

,j§@*,,

nw 50

 

AN'l'['l`RUS'l' lJI‘l"lG_l'\'l`I(-)N

FOR THE DISTRICT OF COLUMBIA 09 /F)b-/‘
111 re DO`I\-lEf~`>'l'll'l AlRLlNE 'l`l{;\ \“'EL AE/:[¢:MM’ "
\

MDL No 2656

Case No. 1215-mc-01404-CKK [W

[OML ARGUMENT REQUESTED] 0 */\/'o~‘»`“<¢@

// 231/loc *)

 

This document relates t0:

ALL CASES

 

 

 

OB]ECTION OF THEODORE H. FRANK AND M. FRANK BEDNARZ
TO SETTLEMENTS AND ATTORNEY FEE REQUEST

 

Theodore H. Ftank (DC Bar No. 450318)
CENTER FOR CLASS ACTION FAIRNESS
1629 K Street, NW, Suite 300
Washington, DC 20006

Telephone: (703) 203-3848

Ernail: tedfrank@grnail.com

Ail‘omej/Jfor O/o/l%for§
T/)eodo¢€ H. an/é: and M. an/é Bednmz

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 2 of 30

Introduction

Class members Theodore H. Frank and M. Frank Bednarz object to the approval of the
settlement and the attorney-fee request and reserve the right to object to the settlement class
certification The notice to the class fails to disclose critical details about the process that Will be used
to decide how to distribute settlement funds, and leaves open the possibility that funds Will be entirely
distributed to as-yet-undisclosed g/prei recipients Without any further notice to the class or opportunity
to object (Indeed, neither the motion for settlement approval nor approval of Rule 23(h) fees
mentions the Words “Q)pm“” nor makes any attempt to justify this clause of the settlement agreement
Dkt. 299, 300. Neither does the Motion to Hold in Abeyance (Dkt. 305).) Frank and Bednarz are
forced to object noW, lest, as plaintiffs’ Motion to Hold in Abeyance suggests, class counsel Will argue
that class members missed the objection deadline if class counsel attempts such a bait-and-switch in
the absence of objections. A settlement that leaves open the possibility of the attorneys receiving tens
of millions While the class receives no direct benefit is unfair; so is the potential for abusive g)/ prey
distributions Where class counsel is incentivized to use the settlement fund as a slush fund.

The problem is more than hypothetical here. Lead class counsel, in a previous antitrust class
action, diverted $5.1 million of settlement money away from the class, to fund the development of
future litigation, While accomplishing a sizable donations to his alma mater_an abuse so egregious it
Was cited in the merits brief in the pending Supreme Court case meé 2). Gao,r as an example of Why
Rule 23 should not permit all-91 prey settlements ank a Gaoi Brief for Petitioners 29, No. 17-961
(filed July 9, 2018) (citing Ashley Roberts, L¢zu/ 5¢'/)00/ Gef§ ,$`5. 7 Mz`//z'on to Fuml' Neu) Cenl‘er, GW Hatchet
(Dec. 3, 2007)).

I. Frank and Bednarz are class membets.

As documented by their attached declarations, Theodore H. Frank and M. Frank Bednarz are

class members in both the Southwest and American Airlines settlements and have registered With the

settlement administrator They object on behalf of the entire settlement class in both settlements, and

 

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 1

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 3 of 30

can be reached through their counsel Frank at his business address and phone number They intend
to appear at the fairness hearing through counsel.

Frank founded the Center for Class Action Fairness in 2009, which has won over $200 million
for class members through dozens of successful objections in the last decade; Frank is an experienced
appellate attorney who argued an/é a Gao,r in the Supreme Court this October. Bednarz is also an
attorney with the Center for Class Action Fairness. (The Center became part of the Competitive
Enterprise Institute in 2015, and will move to the new non-profit public interest law firm Hamilton
Lincoln Law Institute later this month.) While the Center is using its own attorneys as objectors here
for convenience, many class members and a number of government officials reached out to the Center
when they received notice of this settlement Many more class members would likely have done so
but never learned of the settlement, because the settlement administrator used methods of e-mail
distribution that resulted in countless class members’ email systems filtering the notice as spam. The
percentage and number of class members who object will be very low, but the Court should not use
that as a reason to disregard objections; there is even less incentive to object to a class action settlement
of pennies per class member than there is to participate in an individual antitrust suit, which is why
this case is proceeding as a class action to begin with. lt is “nai`ve” to view the lack of objections as
acquiescence, much less support for a settlement Redm¢zn a R¢zdz`orY/Mc,é Co);t)., 768 F.3d 622, 628 (7th
Cir. 2014); a¢‘wrdRz`¢'/Mrdion a L’Orea/ U§`A, Im‘., 991 F. Supp. 2d 181, 205 (D.D.C. 2013) (low objection
rate “proves little”).

Frank and Bednarz join in full the objections of any state attorney general or the Department
of justice, and join the meritorious objections of any class members that are not inconsistent with this
one. On information and belief, a group of state attorneys general agreed at the last minute not to file
objections or a statement of interest with the court in exchange for plaintiffs filing the Motion to Hold
in Abeyance; Frank and Bednarz intended to rely upon those filings. Unfortunately, class counsel’s

motion does not resolve the problems with the settlements and notice.

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 2

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 4 of 30

II. The Settlements contains loopholes that violate Rule 23, and notice is deficient

The settlement and settlement notice leave open the possibility that the entire net settlement
fund after a Rule 23(h) award (which if granted, would be over 400/o of the fund) will go to Q) peey
recipients; they provide no procedures for additional notice to the class or additional opportunities to
object; they provide no notice of how the decision to distribute the fund will be made; they provide
no information about the identity of 91 prey recipients All of this is a violation of Rule 23(e) and of
Rule 23(h)’s notice procedure Fee genera/b) Royy a Loe/é/)eed Marlz'n Corp., 267 F. Supp. 3d 174, 203
(D.D.C. 2017). lf the intent of the settlement is to divert the entire fund to 91 prey, as seems likely if
the case is so meritless that defendants will repeatedly engage in only nuisance settlements for less
than 81 / class member or avoid liability altogether, then there are class certification problems under
Rule 23(a) (4) and Rule 23 (g).

Firyt, the settlement and notice explicitly leave open the possibility that the entire fund will go
to Q)prey. Southwest Settlement jj 40 (leaving plan of allocation undisclosed); Arnerican Settlement jj 40
(same); Class Notice 4-5. Meanwhile class counsel’s Rule 23(h) request seeks tens of millions of dollars,
while class members may receive no direct benefit, nor have any opportunity to object to a
misallocation. @/prey should not be counted as a benefit to the class Pearyon 1). NBTY, I”e., 772 F.3d
778, 784 (7th Cir. 2014). And a settlement that proposes to pay class counsel so disproportionately to
the class is fundamentally unfair under Rule 23(€). Id. at 781 (rejecting settlement with much better
ratio of known class payment to attorney payment) (quoting Rea'wem, 768 F.3d at 630).

Lfeeomz’, Frank and Bednarz object to the settlement to the extent it leaves open any possibility
that material amounts of money will go to charity instead of class members “There is no indirect
benefit to the class from the defendant’s giving the money to someone else.” jl-_'li".{'/‘¢"yyi`hy` a F/eez‘ Mor¢g.
Coep., 356 F.3d 781, 784 (7th Cir. 2004). “[S]ettlement-fund proceeds, having been generated by the
value`*`of the class members’ claims, belong solely to the class members.” K/z`er e. E§[Afoe/)em N. Am.,

Ine., 658 F.3d 468, 474 (5th Cir. 2011). “Class members are not indifferent to whether funds are

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 3

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 5 of 30

distributed to them or @/ prey recipients, and class counsel should not be either.” In re 13a/ry Prve{y.
Antz`tmyl Lz`tz<'g., 708 F.3d 163, 178 (3d Cir. 2013).

Even if claims rates were so high such that it would be prohibitively expensive to distribute
money to every claimant (much less every class member), random lottery distribution to a percentage
of claiming class members would successfully distribute the fund. Shay Lavie, Reeerye LYezmp/z`n<g: Holdng
Lotlerz`ey to A//omte the Proeeedy of fma//-C/az`rrzy C/ayy Ael‘z'ony, 79 Geo. Wash. L. Rev. 1065 (2011). As
arbitrary as that sounds, it is less arbitrary to distribute 840 million of settlement money to 400,000 or
4,000,000 class members than nothing to class members and $40 million to third-party charities
affiliated with class counsel, and no more arbitrary than the typical claims-made settlement that leaves
over 990/o of the class uncompensated

T/)z'ra’, Frank and Bednarz object to the Rule 23 (h) request because it proposes to pay attorneys
regardless of whether the settlement fund goes to class members or to the attorneys’ favorite charities
“@/ prey distributions also present a potential conflict of interest between class counsel and their clients
because the inclusion of a 91 prey distribution may increase a settlement fund, and with it attorneys’
fees, without increasing the direct benefit to the class.” In re Bezby Prody. Anz`z`tmyf Lz'e‘z<`g., 708 F.3d 163,
173 (3d Cir. 2013). And if class counsel gets paid the same either way, they have no incentive to do
the extra work to move money to their anonymous clients, rather than to their favorite charities But
class attorneys have no more authority to divert their clients’ moneys to preferred charities than
attorneys for individual clients do. For this reason, Frank and Bednarz object to any payment going
to class counsel before class members are paid. This controversy is live because class counsel’s motion
to hold in abeyance may not be granted, and there are no guarantees that any money will ever go to
the class

Fourr/), the notice to the class is deficient in multiple ways

0 The Allocation Plan is “an integral part of effectuating the proposed settlement[s],” and

the failure to include it in either the settlement or the notice means the parties have not

“met their Rule 23 (e) (3) burden to identify the terms of the settlement.” Irr re To}ol`a Metor

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 4

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 6 of 30

Corp. Um'rrie)zdea'Aeee/erezl‘z'orz M/é;g., 2013 WL 3224585, at *5 (C.D. Cal. June 17, 2013). A

v cc
a

notice should include, infer ez/z`a, “the essential terms of the proposed settlement, ny

73 ({

special benefits provided to the class representatives the procedures for allocating and

distributing settlement funds, and, if the settlement provides different kinds of relief for

77 ¢(

different categories of class members, clearly set forth those variations, the basis for
valuation of nonmonetary benefits”; and should “provide information that will enable
class members to calculate or at least estimate their individual recoveries, including
estimates of the size of the class and any subclasses” Mezm/ez/for Comp/ex ljf.{g¢:ffrm § 21 .312
(4th ed.). “To constitute adequate notice, the postcard and e-mail to be distributed to class
members must provide them with a way of comparing their anticipated recoveries with
those of other class members and of forming opinions about whether the proposed
settlement is fair, reasonable, and adequate.” O@'?’R Conylr. a Drm Q'?‘ Bradylreel Credz`/rz`/z`g‘y
Corp., 2017 WL 1788410, at *2 (\X/.D. Wash. May 5, 2017). ln a sentence, the plan of
allocation is a material detail of the settlement (yee, e.g. 111 re Fed. Nal'/ Mor¢g. Ayy'n §eey.,
Derz`l)ezfz`ee and ERLYA Utig., 4 F. Supp. 3d 94, 108-09 (D.D.C. 2013)) and class members
are entitled to make their decision whether to object, opt out, or participate willingly with
that information at hand. At a minimum, there needs to be notice of what standard the
parties propose to use to determine whether class distributions will be feasible. See Ha<ggart
1). Wood/e , 809 F.3d 1336, 1348-49 (Fed. Cir. 2016).

0 While the Notice suggests money may go to charity instead of the class, there is no
disclosure what charities are being considered, much less what conflicts exist between the
class representatives, class counsel, and the possible recipients This is deficient when there
is no established procedure for notice to the class or opportunity to object to the
recipients Demzzy a Ke//ogg Co., 697 F.3d 858 (9th Cir. 2012). Moreover, when charitable

recipients are not designated until the opt-out deadline has passed, class members have no

way to distance themselves from the subsidy, and thus it constitutes compelled speech in

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 5

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 7 of 30

violation of the First Amendment. “[E]xcept perhaps in the rarest of circumstances, no
person in this country may be compelled to subsidize speech by a third party that he or
she does not wish to support.” Harrz`y a Qainn, 134 S. Ct. 2618, 2644 (2014).

0 Rule 23(h) requires notice to the class of the basis for attorneys’ fees, but, because of the
lack of a plan of allocation, the class does not know whether any money is going to the
class, the most important basis for fees, yet is expected to object by a deadline well before
they get that knowledge. This violates the rule. Redrrmn, 768 F.3d at 637-38; In re Mereu@/
Inferaetz'y)e Corp. Seez/rz`i‘z`ey li.ffif_qiitz`on, 618 F.3d 988, 993-95 (9th Cir. 2010). The request for
83 million in “future” expenses that cannot be vetted similarly violates Rule 23(h).

sz‘/a, Frank and Bednarz object to the proposal to pay class counsel for unsupervised future

expenses Courts routinely reject such unsupported fund requests for “future” use. fee Ferrz`e/é a Spoz‘zj/
USA, Ine., 2018 WL 2324076, at *11 (S.D.N.Y. May 22, 2018) (denying fund for future expert
expenses); In re Domeytz`e D@/u/al/ An!z`truyz‘ Lz'z‘z;g., 2016 WL 1457917, at *2 (E.D. Pa. Apr. 16, 2016)
(denying future expenses without prejudice until plaintiffs could “account[] for the money they have
expended and and/ or expenses incurred”); 7-E/eeen, Ine. a El‘u)a Em‘er., 2013 WL 2947112, at *5 (D.
l\/Id. Jun. 12, 2013); 51‘. l"lizfm'i‘ a Induy. Reoj€ng Co., 346 F. Supp. 2d 212, 215 (D. Me. 2004) (“[l]he
Court is not prepared to accept Plaintiff’s bald projection of reasonable future fees without
corroborating support in the record.”). Expenses can only be granted upon a showing of clear and
demonstrable benefit, accompanied by proper documentation D))er a We//y Fargo Ban/é, N.A., 303
F.R.D. 326, 334 (N.D. Cal. 2014) (expenses require documentation); Wo/pb a AeerAm. Corp., 2013
U.S. Dist. LEXIS 151180, at *18 (N.D. Cal. Oct. 21, 2013) (expenses must be “clear”); Dewz`y a Co/e
Helari, Im'., 2013 U.S. Dist. LEXIS 151813, at *10 (N.D. Cal. Oct. 21, 2013) (expenses must be
sufficiently described). “[\X/]ithout knowing the ultimate attorneys’ fees, other expenses of claims
adrninistration, or total value of recovery to the class” it is not possible to “carry out the required

‘thorough judicial review’ of these costs.” lee re Muy/yroom Dz`reez‘ Pure/Myer Aniz`lruyt le'tzg., 2018 WL

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 6

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 8 of 30

6603868, at *9 (E.D. Pa. Dec. 17, 2018) (quoting Ha//_ej/ e. Herz@/u)e// Im"/ lne., 861 F.3d 481, 497 (3d
Cir. 2017)).

While some courts permit a fund for future expenses, a number did so in situations with
protections for the class such as the fact that they (1) were suggested by a court-appointed mediator
and required court approval for any expenditure, Newly/ a Enron Cerp., 394 F.3d 296, 302 (5th Cir.
2004), or (2) required court approval for payments and were overseen by sophisticated, “institutional
investor|]” plaintiffs and counsel who, “in striking contrast to the common circumstance of attorneys
choosing their clients in class actions,” had been actively selected by the plaintiffs and requested fees
amounting to only 10 percent of the recovery, In re Ca/. Mz'ero Deez`eey Seey. Lz`z‘z<`g., 965 F. Supp. 1327,
1330, 1332, 1337 (N.D. Cal. 1997). No such safeguards exist here, and orders rubber-stamping
unopposed requests for future expenses should not be viewed as dispositive here_especially where
the settlement and class certification may have fatal problems

SiXI/a, Frank and Bednarz note that these are nuisance settlements for less than 1% of alleged
damages, and perhaps even less than the cost of the defendants fully litigating the case. While there is
nothing inherently wrong with a class settlement for a nuisance amount (bzel‘ yee Murr@/ a GMACMorz;g.
Corp., 434 F.3d 948, 954 (7th Cir. 2006)), here there is a substantial chance that class counsel has
harbored the intent all along to create a Q/ prey slush fund and fees for counsel’s use with nothing for
the class lf so, this is an abuse of the class action system that should preclude class certification and
settlement approval E.g., In re .fz¢bu)ey/ Feoz‘/ong §emdu)z'e/) M/éz:g. Lz'l‘z<`g., 869 F.3d 551, 557 (7th Cir. 2017).
The opacity of the allocation and 91 prey process unfortunately creates problems here. Because this
objection reveals to class counsel that class members are paying attention, class counsel can safely
disclaim any bad-faith intent, as we will never know what they would have attempted had there been
no detailed objections filed. \X/hile the objectors have no direct evidence of bad faith here, and are
unlikely to obtain any in the absence of a whistleblower or discovery, class counsel’s track record in a

previous D.D.C. antitrust settlement discussed above permits an adverse inference.

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 7

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 9 of 30

Conclusion

For the above reasons, the settlement and Rule 23 (h) request should not be approved, and the

court should consider whether class certification is appropriate at all.

Dated: January 4, 2019 Respectfully submitted,

/.r/ ‘i' i€';t‘orr'ai'z' H. l*`ii.uy»é

Theodore H. Frank (DC Bar No. 450318)
CENTER FoR CLAss AcTioN FAIRNEss
1629 K Street, NW, Suite 300
Washington, DC 20006

Telephone: (703) 203-3848

Email: tedfrank@gmail.com

Atz‘om@)y for Objeetory
T/)eodore H. Frank and M. Frank Bednarz

 

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 8

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 10 of 30

Cettificate of Sei'vice

l certify that on ]anuary 4, 2019, l served a copy of the above on all counsel of record registered
for electronic filing by filing a copy via the CM/ECF system.

In addition, in accordance with the Class Notice, l caused a copy of the foregoing to be sent
by first-class mail to the following persons at the following addresses:

 

 

 

Clerk of the Court Michael D. Hausfeld
United States District Court for the District of Hausfeld, LLP

Columbia 1700 K Street NW, Suite 650
333 Constitution Avenue Washington, DC 20006
Washington, DC 20001

Robetta Liebenberg Benjamin G. Btadshaw
Fine Kaplan and Black O’Melveny & Myers LLP
One South Broad Street, Suite 2300 1625 Eye Street, NW
Philadelphia, PA 19107 Washington, DC 20006

 

 

 

Dated: january 4, 2019

/y/ Theodore H. Frank
Theodore H. Frank

 

Frank and Bednarz Objections
No. 1:15-mc-01404-CKK, MDL No. 2656 9

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 11 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

In re DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION

MDL No. 2656
Case No. 1:15-mc-01404-CI§K

[oRAL ARGUMENT REQUESTED]

 

This document relates to:

ALL CASES

 

 

DECLARATION OF THEODORE H. FRANK

 

 

I;eclafa§n of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 12 of 30

I, Theodore I-I. Frank, declare as follows:

1. l have personal knowledge of the facts set forth herein and, if called as a witness, could
and would testify competently thereto.

2. My business address for the next week is Competitive Enterprise Institute, 1310 L
Street N\X/, Washington DC 20005. After that, my business address is Hamilton Lincoln Law lnstitute,
1629 K Street NW, Suite 300, Washington, DC 20006. (I have already moved my business address for
purposes of D.D.C. membership.) l\/ly telephone number is (703) 203-3848. My email address is
tfrank@gmail.com.

3. l represent myself and M. Frank Bednarz as class members in this matter. We object
to both the Southwest and American Settlements and the accompanying Rule 23 (h) request in I)z re
Domeylz'eAz'r/z'ne Trezr)e/Am‘z'frz/yz‘ L."!.fgr:/e}m, MDL No. 2656, on behalf of the entire class, for the reasons
stated in the accompanying filing. l plan to appear at the Fairness Hearing on behalf of both myself
and Mr. Bednarz.

My class membership

4. Between July 1, 2011, and December 20, 2017, l purchased thousands of dollars of
tickets from defendant United Airlines for personal use. For example, on August 18, 2017, l paid
$1,402.40 for last-minute tickets from United, with confirmation number F6Z76B, to fly roundtrip
between Washington-Dulles and Denver so that I could see the solar eclipse in Wyoming with my
girlfriend on August 21. A true and correct copy of my receipt is attached as Exhibit 1.

Center for Class Action Fairness

5. I founded the non-profit Center for Class Action Fairness (“CCAF”), a 501 (c) (3) non-
profit public-interest law firm based out of Washington, DC, in 2009. In 2015, CCAF merged into the
non-profit Competitive Enterprise lnstitute (“CEI”) and became a division within their law and
litigation unit Later this month, CCAF will become part of the Hamilton Lincoln Law lnstitute, a new
non-profit public-interest law firm founded in 2018.

6. CCAF’s mission is to litigate on behalf of class members against unfair class action

procedures and settlements See, e.g., Peezryon 2). NBTY, Ine., 772 F.3d 778, 787 (7th Cir. 2014) (praising

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 1

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 13 of 30

CCAF’s work); In re D@/ Mezx Pezmpery Lz'iz`<g., 724 F.3d 713, 716-17 (6th Cir. 2013) (describing CCAF’s
client’s objections as “numerous, detailed and substantive”) (reversing settlement approval and
certification); Rz'e/)am’yen 1). L’Orea/ U§A, Ine., 991 F. Supp. 2d 181, 205 (D.D.C. 2013) (describing
CCAF’s client’s objection as “comprehensive and sophisticated” and noting that “[o]ne good objector
may be worth many frivolous objections in ascertaining the fairness of a settlement”) (rejecting
settlement approval and certification). The Center has won millions of dollars for class members and
received national acclairn for its work. LS`ee, e.g., Adam Liptak, W/aerr Lau§)ery Cm‘ Tbez'r C/z'en!y Ouz‘ ofz‘/Je
Dea/, N.Y. TIMES, Aug. 13, 2013 (“the leading critic of abusive class action settlements”); Roger
Parloff, S/Jou/d P/ezz`ntg'j[y Laug)ery Get 94% of a C/ezyy Aefz'on .S`elt/er)zem‘.?, FORTUNE, Dec. 15, 2015 (“the
nation’s most relentless warrior against class-action fee abuse”); The Editorial Board, The Ant/aem C/ayy-
Aetz'on Con, WALL ST.J., Feb. 11, 2018 (opining “[t]he U.S. could use more Ted Franks” while covering
CCAF’s role in exposing “legal looting” in the Anthem data breach MDL).

7. The Center has been successful, winning reversal or remand over a dozen federal
appeals decided to date. E.g., fn re Subu)ey/ Fooz‘/ong Mkl<‘g. Utig., 869 F.3d 551 (7th Cir. 2017); In re Tm;gef
Corp. Cr/yz‘omer Dal‘ez See. Breeze/e Ufzg., 847 F.3d 608 (8th Cir. 2017); lee re Wez{green Co. Lffoe/é/yo/der Lz'tz;g.,
832 F.3d 718 (7th Cir. 2016); 111 re EaQ/.S`ewer Rewardy MIQ., 599 Fed. Appx. 274 (9th Cir. 2015)
(unpublished); 111 re Ban/ézAmerz'ea Corp. See'y. Lz'l‘z<`g., 775 F.3d 1060 (8th Cir. 2015); Pe¢zryon a NBTY, Ine.,
772 F.3d 778 (7th Cir. 2014); Redmezrz 1). Radz'orY/Jeze/é Corp., 768 F.3d 622 (7th Cir. 2014); In re Mag§ezj€’
App/e Pou)er Adapl‘er Lz'z‘z;g., 571 Fed. Appx. 560 (9th Cir. 2014) (unpublished); In re D@) Max Pampery
Litz'g., 724 F.3d 713 (6th Cir. 2013); Irz re HP ln/éjez‘ Prz'm‘er Lz'z‘z<'gezl‘z'on, 716 F.3d 1173 (9th Cir. 2013); In
re Ba@/ Preduety Antz`l‘myt Utzgafion, 708 F.3d 163 (3d Cir. 2013); Deu/@/ a Vo//éywagen, 681 F.3d 170 (3d
Cir. 2012); Robert F. Bool‘/) Trreyz‘ a Crou//e , 687 F.3d 314 (7th Cir. 2012); Neze/Jy/)z`rr a AOL, LLC, 663
F.3d 1034 (9th Cir. 2011); la re B/uefoefb Heaez’yel‘ Prody. Lz`¢zb. D'¢ig., 654 F.3d 935 (9th Cir. 2011). Several
of these appeals centered around y prey. E.g., Peezryon; Bem/é/lrrrerz'm; Bez/)y Produety, Nae/iy/Jz'n. This
October, l argued the first Q/ prey case ever to be heard by the Supreme Court, Frank r. Gewy, No. 17-
961. While, like most experienced litigators, we have not won every appeal we have litigated, CCAF

has won the majority of them.

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 2

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 14 of 30

8. CCAF has won more than 3200 million dollars for class members by driving the
settling parties to reach an improved bargain or by reducing outsized fee awards Andrea Estes, Crz'tz'ey
/92`¢ /awj€rmy’ bZ'//y after e/ayy-ezez‘z'on /au)yuz'l‘y, BOSTON GLOBE (Dec. 17, 2016). Lfee alyo, e.g., MeDoneugh a T¢y/y
“R” Uy, 80 F. Supp. 3d 626, 661 (E.D. Pa. 2015) (“CCAF’s time was judiciously spent to increase the
value of the settlement to class members”) (internal quotation omitted); 111 re (_.`it{grr)ap Ine. .$`eey. Lz`z‘z;g.,
965 F. Supp. 2d 369 (S.D.N.Y. 2013) (reducing fees, and thus increasing class recovery, by more than
$26 million to account for a “significantly overstated lodestar”); In re App/e Ine. See. Uiég., No. 5:06-cv-
05208-]F, 2011 U.S. Dist. LEXIS 52685 (N.D. Cal. May 17, 2011) (parties nullify objection by
eliminating 91 prey and augmenting class fund by $2.5 million).

Pre-empting Ad Hominem Attacks

9. In my experience, class counsel often responds to CCAF objections by making a
variety of ad bomz'nem attacks, often wildly false. The vast majority of district court judges do not fall
for such transparent and abusive tactics In an effort to anticipate such attacks and to avoid collateral
litigation over a right to file a reply, l discuss and refute the most common ones below. lf the Court
is inclined to disregard the ad hominem attacks, it can avoid these collateral disputes entirely.

10. CEI pays me on a salary basis that does not vary with the result in any case; l expect
my HLLI contract will have the same structure. CEl, HLLI, and CCAF attorneys do not receive a
contingent bonus based on success in any case, a structure that would be contrary to I.R.S. restrictions

11. Class counsel often try to tar CCAF as “professional objectors,” and then cite court
opinions criticizing for-profit attorneys who threaten to disrupt a settlement unless plaintiffs’ attorneys
buy them off with a share of attorneys’ fees But this is not the non-profit CCAF’s moday operandz`, so
the court opinions class counsel rely upon to tar CCAF are inapposite Lfee Edward Brunet, C/ezyyAetz`on
Objeefory: Exl‘orz‘z`onz'yl Free Rz'dery or Faz'meyy Guaremiory, 2003 U. Chi. Legal F. 403, 437 n. 150 (public
interest groups are not professional objectors); Paul Karlsgodt & Raj Chohan, C/ayy Aez‘z`on jeff/ement
Objeefory.' Mz`nor Nr/z'yez)ree er SeIroz/y Threal‘ fe Approea/, BNA: Class Action Litig. Report (Aug. 12, 2011)
(distinguishing CCAF from professional objectors). CCAF refuses to engage in quid pro quo

settlements, and has never withdrawn an objection in exchange for payment Instead, it is funded

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 3

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 15 of 30

entirely through charitable donations and court-awarded attorneys’ fees The difference between a for-
profit “professional objector” and a public-interest objector is a material one. As the federal rules are
currently set up, “professional objectors” have an incentive to file objections regardless of the merits
of the settlement or the objection. ln contrast, a public-interest objector such as myself has to triage
dozens of requests for pro bone representation and dozens of unfair class action settlements, loses
money on every losing objection (and most winning objections) brought, can only raise charitable
donations necessary to remain afloat by demonstrating success, and has no interest in wasting limited
resources and time on a “baseless objection.” CCAF objects to only a small fraction of the number of
unfair class action settlements it sees

12. While one district court called me a “professional objector” in a broader sense, that
court stated that it was not meant pejoratively, and awarded CCAF fees for a successful objection and
appeal that improved the settlement for the class Deu/ej/ a Vo/,éywagen, 909 F. Supp. 2d 373, 396 n.24
(D.N.J. 2012). Similarly, the Seventh Circuit in In re Sabu/e_z)/ Foot/ong M/ée:g. Lz'l‘z'g., 869 F.3d 551 (7th Cir.
2017) referred to me non-pejoratively as a “professional objector” in an opinion agreeing with my
objection and reversing a settlement approval and class certification

13. lndeed, CCAF feels strongly enough about the problem of bad-faith objectors
profiting at the expense of the class through extortionate means that it has initiated litigation to require
such objectors to disgorge their ill-gotten gains to the class Lfee Pearyorz a Tezrgel Corp., 893 F.3d 930
(7th Cir. 2018); yee genera/@/ Jacob Gershman, Lawyuz`l‘y A/lege O/)jeelor B/eze/érmzz'/ z`n C/ayy Aetz'on Lz'lz;geztz`on,
WALL ST.J., Dec. 7, 2016.

14. Before l joined CEI, l had a private practice unrelated to my non-profit work. One of
my former clients, Christopher Bandas, is a professional objector who has settled objections and
withdrawn appeals for cash payments l withdrew from representation of l\/[r. Bandas in 2015 when
he undertook steps that interfered with my non-profit work. Mr. Bandas was criticized by the Southern
District of New York after l ceased to represent him, and class counsel in other cases often cites that
language and attempts to attribute it to me. Class counsel in multiple cases, using boilerplate language,

has tried to make it seem like my paid representation of Mr. Bandas was somehow scandalous, using

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 4

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 16 of 30

language like “forced to disclose” and “secret.” The sneering is false: my representation of Mr. Bandas
was not secret, as I filed declarations in my name on his behalf in multiple cases, noting under oath
that I was being paid to perform legal work for him; I filed notices of appearances in cases where he
had previously appeared; and my declaration in the Capz`tez/ Orze case ending the relationship was filed
voluntarily at great personal expense to myself, as l had been offered and refused to take a substantial
sum of money to accede to a Lieff Cabraser fee award of over 83400/hour. l only worked for Mr.
Bandas in cases where l believed there was a meritorious objection to be made, had no role in any
negotiations he made to settle appeals, and my pay was flat-rate or by the hour and not tied to his
ability to extract settlements l argued two appeals for Mr. Bandas, and won both of them. There is
nothing scandalous about that, unless one believes it is scandalous for an attorney to be paid to
perform successful high-quality legal services for a client CCAF had no attorney-client relationship
with Mr. Bandas, and Mr. Bandas never paid CCAF, other than for his share of printing expenses
when he was an independent co-appellant representing clients unrelated to CCAF.

15. Firms whose fees we have objected to have previously cited to Cz`ij/ ofl_z`i/onz'ez Emp/o)/eey’
Rez‘. Sj)y. a LW)/ef/), No. 07 Civ 10329 (R]S), 2013 WL 4399015 (S.D.N.Y. Aug. 7, 2013), in efforts to tar
CCAF. While the le/el/J court did criticize our client’s objection (after mischaracterizing the nature of
that objection), it ultimately agreed with our client that class counsel’s fee request was too high, and
reduced it by several million dollars to the benefit of shareholder class members

16. Class counsel frequently cite an eight-year-old case, Lomzrdo 1). Tr¢zi)e/ery Indemnz'@/ Co.,
706 F. Supp. 2d 766, 804 (N.D. Ohio 2010), where the district court criticized a policy-based argument
by CCAF as supposedly “short on law”; however, CCAF ultimately was successful in the Seventh and
Ninth Circuits on that same argument See In re B/r/eteol/y Headyei‘ Proel'. Lz`a[a ]_z`l‘z<`g., 654 F.3d 935 (9th
Cir. 2011) (agreeing that reversionary clauses are a problematic sign of self-dealing); Peezryon 1). NBTY,
Irze., 772 F.3d 778 (7th Cir. 2014) (same). Moreover, the court in Lerrezrdo stated its belief that “Mr.
Frank’s goals are policy-oriented as opposed to economic and self-serving” and even awarded CCAF
about 840,000 in attorneys’ fees for increasing the class benefit by 82 million. Lomzrdo, 706 F. Supp.

2d at 813-17,

 

Beclaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 5

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 17 of 30

17. CCAF has no interest in pursuing “baseless objections,” because every objection we
bring on behalf of a class member has the opportunity cost of not having time to pursue a meritorious
objection in another case. We are confronted with many more opportunities to object (or appeal
erroneous settlement approvals) than we have resources to use, and make painful decisions several
times a year picking and choosing which cases to pursue, and even which issues to pursue within the
case, CCAF turns down the opportunity to represent class members wishing to object to settlements
or fees when CCAF believes the underlying settlement or fee request is relatively fair.

18. While l am often accused of being an “ideological objector,” the ideology of CCAF’s
objections is merely the correct application of Rule 23 to ensure the fair treatment of class members
Likewise, I have often seen class counsel assert that I oppose all class actions and am seeking to end
them, not improve them. The accusation_aside from being utterly irrelevant to the legal merits of
any particular objection_has no basis in reality. I have been writing and speaking about class actions
publicly for nearly a decade, including in testimony before state and federal legislative subcommittees,
and l have never asked for an end to the class action device, just proposed reforms for ending the
abuse of class actions and class-action settlements That l oppose class action abuse no more means
that I oppose class actions than someone who opposes food poisoning opposes food. As a child, l
admired Ralph Nader and consumer reporter Marvin Zindler (whose autographed photo was one of
my prized childhood possessions), and read every issue of Conyumer Repor¢y from cover to cover. l have
focused my practice on conflicts of interest in class actions because, among other reasons, l saw a
need to protect consumers that no one else was filling, and as a way to fulfill my childhood dream of
being a consumer advocate. l have frequently confirmed my support for the principles behind class
actions in declarations under oath, interviews, essays, and public speeches, including a January 2014
presentation in New York that was broadcast nationally on C-SPAN and in my certiorari petition filed
in 2015 in Frank a Poerz‘ner. On multiple occasions, successful objections brought by CCAF have
resulted in new class-action settlements where the defendants pay substantially more money to the

plaintiff class without CCAF objecting to the revised settlement And l am the class representative in

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 6

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 18 of 30

a pending federal class action, represented by a prominent plaintiffs’ firm. Frank a BMOCorp., Ine.,
No. 4:17-cv-870 (E.D. Mo.).

19. Some class counsels have accused us of improper motivation because CCAF has on
occasion sought attorneys’ fees While CCAF is funded entirely through charitable donations and
court-awarded attorneys’ fees, the possibly of a fee award never factors into the Center’s decision to
accept a representation or object to an unfair class-action settlement or fee request lndeed, numerous
class members asked if l wanted to represent them in this objection; because l am instead representing
myself as an objector, l will be unable under current law to ask for attorneys’ fees for any work l
perform writing this objection, no matter how much l win for the class

20. CCAF’s history in requesting attorneys’ fees reflects this approach. Despite having
made dozens of successful objections and having won over 8200 million on behalf of class members,
CCAF has not requested attorneys’ fees in the majority of its cases or even in the majority of its
appellate victories. CCAF regularly passes up the opportunity to seek fees to which it is legally entitled.
ln C/ezyyrrmfey, for example, CCAF withdrew its fee request and instead asked the district court to award
money to the class; the court subsequently found that an award of 8100,000 “if anything” “would have
undercompensated CCAF.” fn re C/ayymezz‘ey.eow Corzyo/. D'Izg, No. 09-cv-0045-RAJ, 2012 WL 3854501,
at *11 (\W.D. Wash. June 15, 2012). In other cases, CCAF has asked the court for a fraction of the fees
to which it would be legally entitled based On the benefit CCAF achieved for the class and asked for
any fee award over that fractional amount be returned to the class settlement fund.

21. In 2004 or 2005, l interviewed with class counsel Mr. Hausfeld and his previous firm
for a job as an antitrust attorney Before that firm either extended me an offer or rejected me, l

withdrew my application to accept another job offer.

 

Declaration of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 7

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 19 of 30

l declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct

Executed on January 4, 2019, in Arlington, VA.

/.r/ Ther)dore H. Fi'emi;
Theodore H. Frank

 

Declaration Of Theodore H. Frank
No. 1:15-mc-01404-CKK, MDL No. 2656 8

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 20 of 30

'U, -'.""! Gma|| Ted Frank <tfrank@gmai|.com>

eTicket |tinerary and Receipt for Confirmation F6Z7BB

United Air|ines, lnc. <unitedairlines@united.com> Fri, Aug 18, 2017 at 5:30 PM
To: TFRANK@gmail.com

Receipt for confirmation F6Z7GB

U N lT E D M_
|ssue Date: August 18, 2017

A STAR ALL|ANCE MEMBEF\ V;‘:`

 

United logo link to horne page

Confirmation: F6Z76B

 

 

 

Check-ln >
TRAVELER lNFORMATlON
Trave|er eTicket Number Frequent F|yerNumber Seats
FRANK/THEODORE 0162361504805 UA-XXXXX921 Premier Go|d / *G 4E/3E
FL|GHT |NFORMATlON
Day, Date Flight Class Departure City and Time Arrival City and Time Aircraft Mea|
Sun, 20AUG17 UA542 A DENVER, CO 737-900 Dinner
WASH|NGTON, DC (DEN) 6:18 PM
(|AD - DULLES) 4:17 PM
Tue, 22AUG17 UA495 A DENVER, CO WASH|NGTON, DC 737-900 Breakfast
(DEN) 9:55 AM (|AD - DULLES) 3:14 PM
FARE |NFORMATlON
Fare Breakdown Form of Payment:
- . ( VlSA
A'rfare' 1'278'14U` Lasi FourDigits 7822
U.S. Transportation Tax: 95.86
U.S. Flight Segment Tax: 8.20
September 11th Security Fee: 11.20
U.S. Passenger Faci|ity Charge: 9.00
Per Person Total: 1,402.40Ui
eTicket Total: 1,402.40Ut

The airfare you paid on this itinerary tota|s: 1,278.14 USD
The taxes, fees, and surcharges paid total: 124.26 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 21 of 30

NONREF/OVALUAFTDPT/CHGFEE
Cancel reservations before the scheduled departure time or TlCKET HAS NO VALUE.

 

Baggage allowance and charges for this itinerary.

Baggage fees are per traveler

 

 

Origin and destination for checked ist 2nd Maximum Weight ag:gcg;ng:nsi°ns per piece of
baggage bag bag Max wt / dim per piece

 

 

 

 

 

8/20/2017 Washington, DC (|AD - Du||es) to Denver, CO (DEN) 0.00 USD 0.00 USD 70.0lbs (32.0kg) - 62.0in (157.0cm)
8/22/2017 Denver, CO (DEN) to Washingtonl DC (|AD - Du||es) 0.00 USD 0.00 USD 70.0lbs (32.0kg) - 62.0in (157.0cm)

Baggage check-in must occur with United or United Express, and you must have valid MileagePlus Premier® Gold
membership at time of check-in to qualify for waiver of service charges for up to three checked bags (within specified size
and weight limits).

 

MileagePlus Accrual Detai|s

K/THEODORE
rom/T 0
17 2 DC - Dulles CO

17 CO Washi DC lAD - Dulles

 

Plus Accrual totals:

 

important information about MileagePlus Earning

n Accruals vary based on the terms and conditions of the traveler’s frequent flyer program, the traveler's
frequent flyer status and the itinerary selected. United MileagePlus® mileage accrual is subject to the
rules of the MileagePlus program

¢ Once travel has started, accruals will no longer display. You can view your MileagePlus account for
posted accrual

n You can earn up to 75,000 award miles per ticket. The 75,000 award miles cap may be applied to your
posted flight activity in an order different than shown

o PQD are a Premier status requirement for members in the U.S. only.

o Accrual is only displayed for MileagePlus members who choose to accrue to their MileagePlus account

 

eTicket Reminders

Case 1:15-mc-01404-CKK Document 328 Fiied 01/24/19 Page 22 of 30

n Check-in Requirement - Bags must be checked and boarding passes obtained at least 30 minutes prior
to scheduled departure. Baggage will not be accepted and advance seat assignments may be cancelled
if this condition is not met.

EXCEPT|ON: When departing from Anchorage, Atianta, Austinl Baitimore, Chicago, Cincinnati,
Cleveland, Da|las/Ft. Worth, Denver, Detroit, Forl Lauderdalel Greenviiie-Spartanburg, Guam, Honolulu,
Houston, indianapolis, Jacksonvii|e,

Kona, Las Vegas, Los Angeies, Maui, Miami, New York (LGA)l Newark, Orange County (SNA), Oriando,
Phiiadeiphia, Phoenix, Pittsburghl Raieigh/Durham, Reno, San Diego, San Francisco, San Juan, PR (60
minutes), Savannah, Seatt|e, St. Louis,

St. Thomas, U.S. Virgin islands (60 minutes), TampaI Washington, DC (both lAD and DCA)l the check in
requirement time for Passengers and Bags is 45 minutes except where noted.

o Boarding Requirement - Passengers must be prepared to board at the departure gate with their
boarding pass at least 15 minutes prior to scheduled departure.

l Failure to meet the Boarding Requirements may result in cancellation of reservations denied boarding,
removal of checked baggage from the aircraft and loss of eligibility for denied boarding compensation.

n Bring your boarding pass or this eTicket Receipt along with photo identification to the airport.

o The FAA now restricts carry-on baggage to one bag plus one personal item (purse, briefcase, laptop
computer, etc.) per passenger. The fare rules for your ticket may restrict your carry-on baggage
allowance even further.

o For up to the minute flight information, sign-up for our Flight Status Updates or call 1-800-824-6200; in
Spanish 1-800-426-5561.

o if flight segments are not flown in order, your reservation Will be cancelled. Rebooking will be subject to
the fare rules governing your ticket.

o For the most current status of your reservation, go to our Flight Status page.

¢ Your eTicket is non transferable and valid for 1 year from the issue date unless othenivise noted in the
fare rules

 

Customer Care Contact information

We welcome your compiiments, comments or complaints regarding United or a United travel experience.

You may contact us using our :.`.:.i:,~ -'. :_..=.: .;_ form

 

Refunds Within 24 Hours

When you book and ticket a reservation through united.com, the United mobile appl the United Customer
Contact Center, at our ticket counters or city ticket oftices, or if you

use MileagePlus® miles to book an award ticket, we will allow you to cancel the ticketed reservation
without penalty and receive a 100 percent refund of the ticket price

to the original form of payment if you cancel the reservation within 24 hours of purchase and if the
reservation is made one week or more prior to scheduled flight departure.

 

Hazardous materials

Case 1:15-mc-01404-CKK Document 328 Fiied 01/24/19 Page 23 of 30

Federal law forbids the carriage of hazardous materials on board aircraft in your luggage or on your
person. A violation can result in five years imprisonment and penalties of $250,000 or more (49 U.S.C.
5124).

Hazardous materials include explosives compressed gases flammable liquids and solids oxidizersl
poisons corrosives and radioactive materials Common examples of hazardous materials/dangerous
goods

include spare or loose lithium batteries fireworks strike-anywhere matches aerosois, pesticides bleach
and corrosive materials

Additionai information can be found on:

-;‘-1-*1§';:[".-¢'5 i|i_';-n;:.- p_ag§
f"\iii ` Fe-_r@ge
lf.'.".~i'ii|.'»ili_--;'. ll.»..-r.-:$; [;@g§

   

 

Proud Member of Star Aiiiance

We are making connections so you make yours. You can earn and redeem miles on 28 member airlines
offering over 18,000 daily flights to more than 1,300 destinations worldwide.

Go to ri-.-'.‘.~.:;i._._i; g_i_|ii_int_;'.:: :i_:t.i_r_n to find out more. You've earned it.

 

|MPORTANT CONSUMER NOT|CES

¢ Notice of Baggage Liability Limitations - For domestic travel between points within the United States (except for
domestic portions of international journeys)l United’s liability for loss of, damage to, or delay in delivery of a
customer’s checked baggage is limited to $3,500 per ticketed customer unless a higher value is declared in advance
and additional charges are paid (not applicable to wheelchairs or other assistive devices). For such travel, United
assumes no liability for high value, fragile, perishabie, or othenNise excluded items; excess valuation may not be
declared on certain types of valuable articles Further information may be obtained from the carrier. For international
travel governed by the Warsaw Convention (inciuding the domestic portions of the trip)l maximum liability is
approximately 640 USD per bag for checked baggage, and 400 USD per passenger for unchecked baggage. For
international travel governed by the Montreai Convention (inciuding the domestic portions of the trip), maximum
liability is 1,131 SDRs per passenger for baggage, whether checked or unchecked. For baggage lost, delayed, or
damaged in connection with domestic travei, United requires that customers provide preliminary notice within 24
hours after arrival of the flight on which the baggage was or was to be transported and submit a written claim within
45 days of the fiight. For baggage damaged or delayed in connection with most international travel (inciuding
domestic portions of international journeys), the Montreai Convention and United require customers to provide
carriers Written notice as follows: (a) for damaged baggage, within seven days from the date of receipt of the
damaged baggage; (b) for delayed baggage, within 21 days from the date the baggage should have been returned to
the customer. Piease refer to Rule 28 of United’s Contract of Carriage for important information relating to baggage
and other limitations of iiabiiity.

d Notice of incorporated Terms - Transportation is subject to the terms and conditions of United’s Contract of
Carriage, which are incorporated herein by reference. incorporated terms may include, but are not limited to: 1.
Limits on liability for personal injury or death of the customer, and for loss damage, or delay of goods and baggage,
including high value, fragile, perishabie, or othen/vise excluded items 2. Claims restrictions including time periods
within which customers must file a claim or bring an action against the carrier. 3. Rights of the carrier to change
terms of the contract 4. Ru|es about reconfirmation of reservations check-in times and refusal to carry. 5. Rights of
the carrier and limits on liability for delay or failure to perform service, including schedule changes substitution of an
alternate air carrier or aircraff, and rerouting. The full text of United’s Contract of Carriage is available at united.com
or you may request a copy at any United ticket counter. Passengers have the right, upon request at any location
where United’s tickets are sold within the United States to receive free of charge by mail or other delivery service the
full text of United’s Contract of Carriage.

Case 1:15-mc-01404-CKK Document 328 Fiied 01/24/19 Page 24 of 30

o Notice of Certain Terms - if you have purchased a restricted ticket, depending on the rules applicable to the fare
paid, one or more restrictions inciuding, but not limited to, the following may apply to your travei: (1) the ticket may
not be refundable but can be exchanged for a fee for another restricted fare ticket meeting ali the rules/restrictions of
the original ticket (inciuding the payment of any difference in fares); (2) a fee may apply for changing/canceling
reservations or (3) select tickets may not be eligible for refunds or changes even for a fee; (4) select tickets have no
residual value and cannot be applied towards the purchase of future travei; or (5) travel may be restricted to specific
flights and/ or times and a minimum and/or maximum stay may be required United reserves the right to refuse
carriage to any person who has acquired a ticket in violation of any United tariffs rules or regulations or in violation
of any applicable national, federai, state, or local iaw, order, regulationl or ordinance. Notwithstanding the foregoing,
you are entitled to a full refund if you cancel a ticket purchased at least a week prior to departure within 24 hours of
purchase.

o Notice of Boarding Times - For Domestic flights customers must be at the boarding gate at least 15 minutes prior
to scheduled departure. For international flights customers must be at the boarding gate at least 30 minutes prior to
scheduled departure. The time limits provided by United in this Notice are minimum time requirements Customer
and baggage processing times may differ from airport to airport Piease visit united.com for information regarding
airport-specific boarding times it is the customer’s responsibility to arrive at the airport with enough time to complete
check-in, baggage, and security screening processes within these minimum time iimits. Piease be sure to check
flight information monitors for the correct boarding gate and the departure time of your flight Failure to be at the
boarding gate by the required time could result in the loss of your seat without compensation, regardless of whether
you are already checked in or have a confirmed seat and boarding pass

n Advice to international Passengers on Carrier Liability - Passengers on a journey involving an ultimate
destination or a stop in a country other than the country of departure are advised that international treaties known as
the Montreai Convention, or its predecessor, the Warsaw Convention, including its amendments may apply to the
entire journeyl including any portion thereof within a country. For such passengers the treaty, including contracts of
carriage embodied in applicable tariffs governs and may limit the liability of the Carrier in respect of death or injury
to passengers and for destruction or loss of, or damage to, baggagel and for delay of passengers and baggage.

o Notice - Overbooking of Flights - Air|ine flights may be overbooked, and there is a slight chance that a seat will not
be available on a flight for which a person has a confirmed reservation. if the flight is overbooked, no one will be
denied a seat until airline personnel first ask for volunteers willing to give up their reservation in exchange for
compensation of the airline's choosing. if there are not enough volunteers the airline Will deny boarding to other
persons in accordance with its particular boarding priority. With few exceptions including failure to comply with the
carrier’s check-in deadlines which are available upon request from the air carrierl persons denied boarding
involuntarily are entitled to compensation. The complete rules for the payment of compensation and each airline‘s
boarding priorities are available at all airport ticket counters and boarding locations Some airlines do not apply these
consumer protections to travel from some foreign countries although other consumer protections may be available.
Check With your airline or your travel agent

Thank you for choosing United Air|ines
united.com

Legal Notice-s Privacy Po|icy
Copyright © 2017 United Air|ines, inc. A|i rights reserved.
For assistance, please contact United Air|ines via telephone or via e-maii.

Case 1:15-mc-01404-CKK Document 328 Fiied 01/24/19 Page 25 of 30

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ln re DOMESTIC AIRLINE TRAVEL
ANTITRUST LITIGATION

MDL No. 2656
Case No. 1:15-rnc-01404-CKK

[oRAL ARGUMENT REQUESTED]

 

This document relates to:

ALL CASES

 

 

DECLARATION OF M. FRANK BEDNARZ

 

 

Declaration of M. Frank Bednarz
No. 1:15-mc-01404-CKK, MDL No. 2656

Case 1:15-mc-01404-CKK Document 328 Fiied 01/24/19 Page 26 of 30

l, Theodore H. Frank, declare as follows:

1. I have personal knowledge of the facts set forth herein and, if called as a witness could
and would testify competently thereto.

1. My address is 1145 E. Hyde Park Blvd. Apt 3A, Chicago, IL 60615. My telephone
number is 202-448-8742. My email address frank.bednarz@gmail.org. l am a United States citizen
and resident, currently domiciled in Chicago, lllinois.

2. l am an attorney with the Center for Class Action Fairness (“CCAF”), a 501 (c) (3) non-
profit public-interest law firm based out of Washington D.C., founded in 2009. ln 2015, CCAF
merged into the non-profit Competitive Enterprise lnstitute (“CEI”) in Washington, D.C and became
a division within their law and litigation unit Shortly, CCAF will be moved to the Hamilton Lincoln
Law lnstitute, and my employment will more with it. l am a member of the state bars of lllinois and
Massachusetts.

2. l am represented in this objection by several other CCAF attorneys, including
Theodore H. Frank. l object to both the Southwest and American Settlements and the accompanying
Rule 23 (h) request in 111 re Domeyz‘z`e Az'r/z`ne Trare/Anlz'iriiyz‘ Lz'ngaiz`on, MDL No. 2656, on behalf of the
entire class, for the reasons stated in the accompanying filing. l expect that Theodore H. Frank will
appear at the Fairness Hearing and object on my behalf.

My class membership

3. Between july 1, 2011, and December 20, 2017, l purchased thousands of dollars of
tickets from defendant Southwest Airlines for personal use. l estimate that l have flown over 100
flights with Southwest over this time period as it is by far my favorite carrier. ln fact, l find myself
saddened by the passing of Southwest founder and long-time Chairman Herb Kelleher, and l wish
condolences to anyone involved in this litigation that might have known him.

4. Among the numerous flights taken over the class period, on February 11, 2017, l paid
8158.94 (with unused travel funds) for a ticket from Chicago (l\/lidway) to Salt Lake City, confirmation
number 5FN9K2, to attend to the funeral arrangements for my late brother Phillip. A true and correct

copy of my receipt is attached as Exhibit 1.

 

 

Declaration of M. Frank Bednarz
No. 1:15-mc-01404-CKK, MDL No. 2656 1

 

Case 1:15-me-01404-CKK Document 328 Fiied 01/24/19 Page 27 of 30

5. Although Southwest has possessed one of my email addresses for many years and
even though regularly sends me both promotional emails and reservation confirmations to this address
(as shown in Exhibit 1), l received no email notice of this settlement lt does not appear the settlement
administrator sent notice to the address Southwest should have for me, which is associated with my

Southwest Rapid Rewards account l would not have known about this settlement it if I didn’t work

for CCAF.

I declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct

/
Execured an january 4, 2019, in chicago, iL. / _ / v//

M. l"`i'aril< lietiiia 2

    

Declaraiion of l\l. Frank Bednarz
No. 1:15-mC-01404-CKK, MDL l\lo. 2656 2

 

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 28 of 30

M Gma|| Frank Bednarz <frank.bednarz@gmail.com>

Flight reservation (5FN9K2) | 14FEB17 | MDW-SLC | Bednarz/Michaei Frank

1 message
Southwest Air|ines <SouthwestAiriines@luv.southwest.com> Sat, Feb 11l 2017 at 10:57 Pl\/i

Repiy-To: Southwest Air|ines <rep|y@Wneo.com>
To: bednarz@uchicago.edu

Thanks for choosing Southwest® for your trip

. L . . . . -",
a _ogm | View my itinc,iiry_
Southwest s _ _
l illi;zi:l< iii ()iii`iiie Cii_».ici< t liqlit :~;tiiiiiz; (`,|ioiiue Flit'_ilit i"ipsi;ia! Oiier:-; |'iote| Offeis Cnr Offeis l
Ready for takeoff!
Save
0
Thanks for choosing Southwest® for your trip. You'|i find everything you need to know up to 35 /°
about your reservation below, l-iappytrave|si _ _ ,` _4,4 __

iup

Upcoming Trip: Broihers Biriiiday

m I\ii‘ itineiai‘y

AiR Confirmation: 5FN9K2 confirmation Date: 02/11/2017 BOOK Ca|' >

 

. . . . Est. Points »
Passenger(s) Rapid Rewards # Ticket # Explratlon Eamed Ear|yBlrd
BEDNARz/MicHAEi_ m 5262487067731 Aug 15, 2017 808 ChECl(-lh
FRANK

l_et us take care of

Rapid Re\vards points earned are only estimates \/isil your (i\/|ySouthest, Southwest com or Rapid Rewarcis) account for

 

the most accurate totals - including A-Lisi & A-Lisi Prelerred bonus points Check-in fO|'yOL|_
Date Fiighi Departure/Arrivai
Tue Feb 14 1410 Depart CH|CAGO (M|DWAY), iL (MDW) on Southwest Air|ines

at 8:05 PM

Arrive in SALT LAKE C|TY, UT (SLC) at 10:40 PM
Trave| Time 3 hrs 35 mins
\i\/aniia Ge,t Awn\/

 

(5) Check ln_for your flight(s): 24 hours before your trip on'South\/vest_eom or Eam up to 10,000 l
your mobile device to secure your boarding position. You ii be assigned a ,,_ A_H_ __ l __ _ ,` 7 l
boarding position based on your check-in time. The earlier you check in F:‘~a'-_~"*{ Bf-"""'Jld`-'~ F"@ll ll`-"
Within 24 hours of your flight, the earlier you get to board. P~r-" ll"é`»"l-

Seiect your room )
|-| Bags fly free®: First and second checked bags \/\/eigiit and size limits

apply. One small bag and one personal item are permitted as canyon
items free of charge.

Q) 30 minutes before departure: We encourage you to arrive in the gate
area no later than 30 minutes prior to your flight's scheduled departure as

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19

We may begin boarding as early as 30 minutes before your flight

® 10 minutes before departure: You must obtain your boarding pass(es)
and be in the gate area for boarding at least 10 minutes prior to your fiight's
scheduled departure time. if not, Southwest may cancel your reserved
space and you Will not be eligible for denied boarding compensation

o if you do not plan to travel on your flight: in accordance With
Southwest's No ShoW Poiicy, you must notify Southwest at least 10
minutes prior to your fiight's scheduled departure if you do not plan to travel
on the flight if not, Southwest Will cancel your reservation and all funds Will
be forfeited

Air Cost: 158.94

Fare Rule(s): 5262487067731: NONREF/NONTRANSFERABLE/STANDBY REQ
UPGRADE TO Y.

Valid only on Southwest Air|ines. Ail travel involving funds from this Confirmation
Number must be completed by the expiration date. Unused travel funds may only
be applied toward the purchase of future travel for the individual named on the
ticket Any changes to this itinerary may result in a fare increase Failure to cancel
reservations for a Wanna Get Away fare segment at least 10 minutes prior to
travel Will result in the forfeiture of all remaining unused funds

CH| WN SLC134.64OLNOWNR 134.64 END ZP|\/|DW XFl\/lDW4.5
AY5.60$|\/lDW5.60

. Learn about our ",-»"' Learn about inflight
a boarding process)l “;" WiFi & entertainmentz

Cost and Payment Summary

Jf AiR - 5FN9K2

Base Fare 8 134.64 Payment information
Excise Taxes $ 10.10 Tk|s funds applied from Coni# BB486H
Segment Fee $ 4.10 ($0.00 remaining) $87.98

Passenger Faci|ity Charge $ 450
September 11th Security Fee $ 5.60 Tk|s funds applied from Conf# BC7FSS
Total Air Cost $ 158.94 ($0.00 remaining) $38.98

 

Tk|s funds applied from Conf# B76i\/iV7
($17.00 remaining) 831_98

 

 

 

 

 

 

 

Usefu| Tools Know Before You Go Speciai Travei Needs
Check in Onllne iii lli=;A i\irpli MHJQ \.*.'illi Ci]iltiiun

@y B|rcj i,`-lieri-c-li: Ygg§g+;- Pn|`lr.ltis Travuilng with i'-‘.ots
\iitiwlSl'iaie illnoiai y_ §ggqusieii Airuoil Airi'val Tlilies. Unaccomlggi”i_|_l_';i_'._l_l\_li_i_l_u_ii'_§
wgn Air l"€esF:rvziiion SLurity i`Jir.)i_:oil\irr:'.» @y nn Bi)arri

Cancel Air Reservaiion Customers of Size Customers with Disabi|ities
f.`.|'ieci< Flight Stalus in the Air

Hg|'il Slaiu.s anifi`r:.aiiui'i il'i.iri;iieisiringM

Book a Car

Book a Hotel

Page 29 of 30

l
§ Add a rental car

\/ l_'i'ii tip iti..~r.‘ zitlli points

~/ l`.'iu@:.ii`iti_~i;;'_' io\.' riil- ii

\/ f'e-;; :.in.i_
|

 

-iintii;'.i'i

Booka car >

Travei more
for less.

E><c|usi\.'e deals for your
favoiite destinations

Sign up and save >

Southwest`\» l
Rapid Rewards`

~/ i_lriiimited reward seats
1/ No blackout dates

\/ Redeem for international
flights and more

l
Enroi| now )

Case 1:15-mc-01404-CKK Document 328 Filed 01/24/19 Page 30 of 30

Legai Poiicies & He|pfui information

Privacy Poile t.".Listrii'iir:i' S_f.ei-yii:»:- Coi'iiiiiiliiiei'ii Contact Us

§j_i\_l_i_r_'i_j_="i_l__|j_i_i_'.g_i:&-iii-_-i.l i`i_ii'ii:\_'. FAQS

Book Air | Book Hotel | Book Car | Book Vacaiion Packages | See Speeia| Offers | l\lanage l\/ly Accouni

This is a post-only mailing from Southwest Air|ines, P|ease do not attempt to respond to this messagel Your
privacy is important to us, P|ease read our Privacy Poiicy,

l Ail travel involving funds from this Confirmation Number must be completed by the expiration date

2 Security Fee is the government-imposed September 11th Security Fee.

  

See ._Snul_li.ir_¢‘_ stair 1_i\leil_i_»'i'¢__rit_i_ri§e_ril_er_a_il_i>_ii

See Southwest Air|ines Limii of Liability
Southwest Air|ines

P O Box 36647-1CR

Dal|as T.X 75235

Contact Us

Copyright 2017 Southwest Air|ines Co. Ail Rights Reserved

